 



EXHIBIT 10.24 SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
Summary of FBL Financial Group, Inc.
Named Executive Officer Compensation – 2008
     The table below summarizes certain calendar year 2008 compensation
information regarding FBL Financial Group, Inc.’s Chief Executive Officer, Chief
Financial Officer and the other three highest compensated Executive Officers,
(collectively the “Named Executive Officers”). These salaries are subject to
change at the discretion of the Management Development and Compensation
Committee and/or Board of Directors of the Company. These salaries do not
include the Company’s contributions to defined benefit and contribution plans
and the Company’s contributions to other employee benefit programs on behalf of
the Named Executive Officers.

                          Name and Title   2008 Base   2008 Non-equity   2008
Stock     2008 Restricted       Salary   Incentive Plan   Option Grant     Stock
Grant           threshold, target, cap   (#shares) (2)     (#shares) (3)        
  as % of eligible pay,                     payable in 2009 (1)            
James W. Noyce, CEO
  $732,000   45-90-180%     70,000       30,000  
James P. Brannen, CFO
  $416,250   30-60-120%     26,411       14,554  
Bruce A. Trost, Executive VP Property/Casualty Companies
  $410,141   30-60-120%     26,023       14,341  
JoAnn Rumelhart, Executive VP Farm Bureau Life
  $381,280   30-60-120%     24,192       3,333  
John M. Paule, Executive VP EquiTrust Life
  $390,246   30-60-120%     24,761       13,645  

(1) Payable pursuant to the FBL Financial Group, Inc. 2008 Management
Performance Plan. Goals for the plan are set annually in such areas as
membership accounts, insurance and annuity premium volume, expense controls and
earnings per share. Payments are made in early February of the year following
performance, upon certification by the Management Development and Compensation
Committee of the level of goal attainment.
(2) Annually granted in mid-January pursuant to the 2006 Class A Common Stock
Compensation Plan at date of grant closing stock price as the exercise price;
vest in five annual installments and expire in ten years. The grants are
incentive stock options to the extent permitted by tax law, with the remaining
shares being nonqualified stock options.
(3) Annually issued in February pursuant to the 2006 Class A Common Stock
Compensation Plan; these restricted shares are subject to forfeiture if Company
performance goals (measured by earnings per share and return on equity) and
other conditions are not met during the three years ended December 31, 2010, and
assume that expected operations will result in earning the target amount of
approximately 50% of the amount granted.

 